Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        Status of Claims
This is in response to applicant’s filing date of March 31, 2020. Claims 1-20 are currently pending.
                                                                        Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                Claim Rejections -35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Delp (US-9278689-B1)(“Delp”) and Shabtai et al (US-20190294169-A1)(“ Shabtai”).
As per claim 1, Delp discloses a system (Figure 1) comprising:
 one or more processors (Delp at Figure 1, CPU 102, and Column 3, lines 12-23.); and
 one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (Delp Figure 1, memory 104, and Column 3, lines 24-33.) comprising:
 receiving audio data associated with a vehicle in an environment (Delp at Figure 7, process 702 “capture audio recording”, which is associated with an emergency vehicle at Column 8, lines 10-15.);
 determining, based at least in part on the audio data, a direction of arrival (DoA) value associated with the audio data (Delp at Column 5, lines 39-41, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect”.);
 receiving environment data associated with the environment, the environment data comprising at least one of map data, image data, lidar data, or radar data (Delp at Column 5, lines 44-48, discloses that information concerning  “the environment surrounding a vehicle can include information specific to objects such as other vehicles proximate to a planned vehicle path, pedestrians, obstacles, features of the planned vehicle path being traveled by the vehicle, or any other localized position data and/or signals that can be captured and sent to the CPU 102.”);
Delp does not explicitly disclose determining an angle of reflection associated with the audio data.
Shabtai in the same field of endeavor discloses system and method for determining a direction of arrival (DoA) for the source of an incident acoustic signal by using a classification routine that is based on the relative transfer  function of the incident acoustic signals.  As shown in Figure 2, Shabati uses an array of microphones arranges so that “the phase differences in incident acoustic signals 30 that are received by the microphones 22, 24, 26 and 28 that are associated with Direction Of Arrival (DOA)”. See Abstract, Figures 1 – 4, and Paras. [0019]-[0020].
 In particular, Shabati discloses a process for determining, based at least in part on the DoA value and the map data, an angle of reflection associated with the audio data (Shabati at Figure 1 and Para. [0043] disclosing “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”); and
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of an emergency vehicle using sound of Delp to include the process of direction of arrival estimate of Shabati, since the ability to discern between conflicting audio received signal would lead to a more reliable detection of emergency vehicle especially in the absence of visual data. 
      Those in the art would be motivated to combine the acoustic signal processing to determine the location of a source by using direction of arrival estimate in the presence of reflective surfaces in Shabati with the detection of an emergency vehicle using sound of Delp, since Shabati states, in Para. [0001], that such a modification would result in an increase and a more aware driver especially when the emergency vehicle is occluded by the environment  since “knowledge of a location and trajectory of such a vehicle” can be ascertain from the audio data.  
 determining, based at least in part on the angle of reflection, that a location associated with a source of sound is associated with an occluded region (Delp at Column 6, lines 49-54, discloses that when the vehicle is  obstructed “the location of the emergency vehicle 500 can be determined based on a comparison of a time of arrival of sound within at least two audio recordings captured from different locations on the autonomous vehicle 200.”).  
As per claim 2, Delp and Shabati disclose a system, the operations further comprising:
 receiving perception data associated with the environment (Delp at Column 7, lines 19-22, that “the computing device 100 of the automated driving system can determine, based on information captured by the perception system 116, the location of an emergency vehicle operating in an emergency mode.”); and
determining, based at least in part on the perception data, that the DoA value is associated with an object in a portion of the environment that is not visible from the vehicle (Delp at Figures 4-5 and Column 5, lines 1-4, discloses “[s]ince the foliage 402 blocks image-based detection of the emergency vehicle 400 by the autonomous vehicle 200, initial detection of the emergency vehicle 400 can be based on an audio recording captured by the perception system 116.”)  
As per claim 3, Delp and Shabati disclose a system, the operations further comprising:
 determining that the occluded region is associated with a drivable region (Delp at Column 6, lines 5-8, discloses “autonomous vehicle 200 of FIG. 2 traversing a portion of another example planned vehicle path while traveling away from another example emergency vehicle 500 potentially obstructed from view by surrounding vehicles at an intersection 502.”); and
 determining a classification associated with the sound based at least in part on the occluded region being associated with the drivable region (Delp at Column 6, lines 10-13, disclosing “as the emergency vehicle 500 is emitting sound waves 504 from a siren and is blinking, rotating, and/or flashing one or more lights 506. In this example, the autonomous vehicle 200 is leaving the intersection 502 being approached by the emergency vehicle 500.”) 

As per claim 4, Delp and Shabati disclose a system, wherein the audio data is first audio data associated with a first time (Delp at Column 7, lines 34-35; discloses a first audio signal “first detected in either audio recordings … captured by the perception system 116. “) and the DoA value is a first DoA value associated with the first audio data (Delp at Column 7, lines 33-36, discloses “the locations of the emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings”.), the operations further comprising:
 receiving second audio data at a second time after the first time (Delp at Column 5, lines 12-13, discloses “using a second audio recording captured by a sensor 202”.) ;
 determining a second DoA value associated with the second audio data (Delp Column 5, lines 32-35, discloses “using a second audio recording captured by a sensor 202 disposed at a different location on the autonomous vehicle 200 than the sensor 202 used to capture the initial audio recording.”);
 determining an angular difference between the first DoA value and the second DoA value (Delp at Column 7, lines 33-36, discloses “the locations of the emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings”.) ;  and 
determining, based at least in part on the angular difference and on the map data, a direction of travel associated with the source of the sound (Delp at Column 5, lines 39-43, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect, that is, a higher frequency siren can indicate that the emergency vehicle 400 is approaching the autonomous vehicle 200.”).  
As per claim 5, Delp and Shabati disclose a system, the operations further comprising:
determining, based at least in part on the map data, an orientation of a surface associated with the DoA value (Shabati discloses at Para. [0036] using “fused vehicle information can be employed to determine a location, orientation and trajectory of the emergency vehicle”.) ; and
 determining, based at least in part on the orientation of the surface, the angle of reflection associated with the audio data (Shabati at Para. [0043] which discloses “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”).  
As per claim 6, Delp discloses a method (Figure 7) comprising:
 receiving audio data associated with a vehicle in an environment (Delp at Figure 7, process 702 “capture audio recording”, which is associated with an emergency vehicle at Column 8, lines 10-15.);
 determining a direction of arrival (DoA) value associated with the audio data (Delp at Column 5, lines 39-41, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect”.);
 receiving environment data associated with the environment, the environment data comprising at least one of map data, image data, lidar data, or radar data (Delp at Column 5, lines 44-48, discloses that information concerning  “the environment surrounding a vehicle can include information specific to objects such as other vehicles proximate to a planned vehicle path, pedestrians, obstacles, features of the planned vehicle path being traveled by the vehicle, or any other localized position data and/or signals that can be captured and sent to the CPU 102.”);
Delp does not explicitly disclose determining an angle of reflection associated with the audio data.
Shabtai in the same field of endeavor discloses system and method for determining a direction of arrival (DoA) for the source of an incident acoustic signal by using a classification routine that is based on the relative transfer  function of the incident acoustic signals.  As shown in Figure 2, Shabati uses an array of microphones arranges so that “the phase differences in incident acoustic signals 30 that are received by the microphones 22, 24, 26 and 28 that are associated with Direction Of Arrival (DOA)”. See Abstract, Figures 1 – 4, and Paras. [0019]-[0020].
 In particular, Shabati discloses a process for  determining, based at least in part on the DoA value and the environment data, an angle of reflection associated with the audio data (Shabati at Figure 1 and Para. [0043] disclosing “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”); and
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of an emergency vehicle using sound of Delp to include the process of direction of arrival estimate of Shabati, since the ability to discern between conflicting audio received signal would lead to a more reliable detection of emergency vehicle especially in the absence of visual data. 
      Those in the art would be motivated to combine the acoustic signal processing to determine the location of a source by using direction of arrival estimate in the presence of reflective surfaces in Shabati with the detection of an emergency vehicle using sound of Delp, since Shabati states, in Para. [0001], that such a modification would result in an increase and a more aware driver especially when the emergency vehicle is occluded by the environment  since “knowledge of a location and trajectory of such a vehicle” can be ascertain from the audio data.  
 determining, based at least in part on the angle of reflection and the environment data, that a location associated with a source of sound is associated with an occluded region (Delp at Column 6, lines 49-54, discloses that when the vehicle is  obstructed “the location of the emergency vehicle 500 can be determined based on a comparison of a time of arrival of sound within at least two audio recordings captured from different locations on the autonomous vehicle 200.”).  
As per claim 7, Delp and Shabati disclose a method, further comprising:
 determining, based at least in part on the environment data, an orientation of a surface associated with the DoA value (Shabati discloses at Para. [0036] using “fused vehicle information can be employed to determine a location, orientation and trajectory of the emergency vehicle”.); and
 determining, based at least in part on the orientation of the surface, the angle of reflection associated with the audio data (Shabati at Para. [0043] which discloses “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”). 
As per claim 8, Delp and Shabati disclose a method, further comprising:
 determining at least one scattering model comprising at least one of a first scattering model or a second scattering model, the first scattering model being associated with the vehicle, the second scattering model being associated with an object off of which an audio signal associated with the audio data is reflected (Shabati at Para. [0039] discloses “siren model is an acoustic signature of audible sound that is representative of the external sound signal that includes the incident acoustic signal that includes the frequency of interest, i.e., an audible siren that is generated by an emergency vehicle.”); and
 determining the location further based at least in part on the at least one scattering model (Shabati at Para. [0031] discloses that “incident sound direction detection routine 200 dynamically evaluates the incident acoustic signal 30 to determine the direction of arrival of the source of the incident acoustic signal 30 in relation to the vehicle 10.”).  
As per claim 9, Delp and Shabati disclose a method, further comprising:
 determining that the occluded region is associated with at least one of a drivable region or a non-drivable region (Delp at Column 6, lines 49-54, discloses that when the vehicle is  obstructed “the location of the emergency vehicle 500 can be determined based on a comparison of a time of arrival of sound within at least two audio recordings captured from different locations on the autonomous vehicle 200.” Further at Column 6, lines 5-8, discloses “autonomous vehicle 200 of FIG. 2 traversing a portion of another example planned vehicle path while traveling away from another example emergency vehicle 500 potentially obstructed from view by surrounding vehicles at an intersection 502.”).  
As per claim 10, Delp and Shabati disclose a method, further comprising:
 determining a confidence level associated with a classification associated with the sound based at least in part on the occluded region being associated with the at least one of the drivable region or the non-drivable region (Delp discloses determining a confidence level as to the location of the emergency vehicle at Column 6, lines 39-42, “whether the view of the emergency vehicle 500 from the autonomous vehicle 200 becomes subsequently obstructed or unobstructed, the location of the emergency vehicle 500 in respect to the autonomous vehicle 200 can be determined.”).  
As per claim 11, Delp and Shabati disclose a method, further comprising:
 receiving perception data associated with the environment (Delp at Figures 4-5 and Column 5, lines 1-4, discloses “[s]ince the foliage 402 blocks image-based detection of the emergency vehicle 400 by the autonomous vehicle 200, initial detection of the emergency vehicle 400 can be based on an audio recording captured by the perception system 116.”)  ; and
 increasing a confidence level associated with a likelihood that the source of the sound is associated with an emergency vehicle based at least in part on the perception data indicating that the source of the sound is in a drivable region not visible from the vehicle (Delp increases the confidence level as to the location of the emergency in Column 6, lines 43-48, by “where the view is unobstructed after the emergency vehicle 500 is detected based on an audio recording, the location of the emergency vehicle 500 is determined using depth estimation from stereo camera or multiple monocular images captured by the perception system 116 or using sensor fusion with LIDAR and/or radar returns.”).  
As per claim 12, Delp and Shabati disclose a method, wherein the audio data is first audio data associated with a first time and the DoA value is a first DoA value, the method comprising:
 receiving second audio data at a second time after the first time (Delp at Column 5, lines 12-13, discloses “using a second audio recording captured by a sensor 202”.) ;
 determining a second DoA value associated with the second audio data (Delp Column 5, lines 32-35, discloses “using a second audio recording captured by a sensor 202 disposed at a different location on the autonomous vehicle 200 than the sensor 202 used to capture the initial audio recording.”);
 determining an angular difference between the first DoA value and the second DoA value (Delp at Column 7, lines 33-36, discloses “the locations of the emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings”.) ;  and 
determining, based at least in part on the angular difference and on the map data, a direction of travel associated with the source of the sound (Delp at Column 5, lines 39-43, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect, that is, a higher frequency siren can indicate that the emergency vehicle 400 is approaching the autonomous vehicle 200.”).  
As per claim 13, Delp discloses One or more non-transitory computer-readable media storing instructions executable by a processor (Figure 1, applications 104), wherein the instructions, when executed, cause the processor to perform operations comprising:
 receiving audio data from a pair of audio sensors associated with a vehicle in an environment (Delp at Figure 7, process 702 “capture audio recording”, which is associated with an emergency vehicle at Column 8, lines 10-15.);
 determining a direction of arrival (DoA) value associated with the audio data (Delp at Column 5, lines 39-41, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect”.);
 receiving environment data associated with the environment (Delp at Column 5, lines 44-48, discloses that information concerning  “the environment surrounding a vehicle can include information specific to objects such as other vehicles proximate to a planned vehicle path, pedestrians, obstacles, features of the planned vehicle path being traveled by the vehicle, or any other localized position data and/or signals that can be captured and sent to the CPU 102.”);
Delp does not explicitly disclose determining an angle of reflection associated with the audio data.
Shabtai in the same field of endeavor discloses system and method for determining a direction of arrival (DoA) for the source of an incident acoustic signal by using a classification routine that is based on the relative transfer  function of the incident acoustic signals.  As shown in Figure 2, Shabati uses an array of microphones arranges so that “the phase differences in incident acoustic signals 30 that are received by the microphones 22, 24, 26 and 28 that are associated with Direction Of Arrival (DOA)”. See Abstract, Figures 1 – 4, and Paras. [0019]-[0020].
 In particular, Shabati discloses a process for  determining, based at least in part on the DoA value and the environment data, an angle of reflection associated with the audio data (Shabati at Figure 1 and Para. [0043] disclosing “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”); and
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of an emergency vehicle using sound of Delp to include the process of direction of arrival estimate of Shabati, since the ability to discern between conflicting audio received signal would lead to a more reliable detection of emergency vehicle especially in the absence of visual data. 
      Those in the art would be motivated to combine the acoustic signal processing to determine the location of a source by using direction of arrival estimate in the presence of reflective surfaces in Shabati with the detection of an emergency vehicle using sound of Delp, since Shabati states, in Para. [0001], that such a modification would result in an increase and a more aware driver especially when the emergency vehicle is occluded by the environment  since “knowledge of a location and trajectory of such a vehicle” can be ascertain from the audio data.  
 determining, based at least in part on the angle of reflection and the environment data, that a location associated with a source of sound is associated with an occluded region (Delp at Column 6, lines 49-54, discloses that when the vehicle is  obstructed “the location of the emergency vehicle 500 can be determined based on a comparison of a time of arrival of sound within at least two audio recordings captured from different locations on the autonomous vehicle 200.”).  
As per claim 14, Delp and Shabati disclose one or more non-transitory computer-readable media, the operations further comprising:
determining, based at least in part on the environment data, an orientation of a surface associated with the DoA value (Shabati discloses at Para. [0036] using “fused vehicle information can be employed to determine a location, orientation and trajectory of the emergency vehicle”.); and
 determining, based at least in part on the orientation of the surface, the angle of reflection associated with the audio data (Shabati at Para. [0043] which discloses “the incident angle 31 of the incident acoustic signal 30, i.e., the final direction of arrival 245 of the emergency vehicle.”). 
As per claim 15, Delp and Shabati disclose one or more non-transitory computer-readable media, wherein the environment data is based at least in part on at least one of map data, image data, or lidar data (Delp at Column 7, lines 36-42. Discloses at least sensor and map at “sensor fusion with LIDAR and/or radar returns, or by using depth estimation from stereo camera or multiple monocular images captured by the perception system 116. Once the distance to and direction of the emergency vehicle is determined, the emergency vehicle can be placed on the same map used by the autonomous vehicle 200 for localization.”) .  
As per claim 16, Delp and Shabati disclose one or more non-transitory computer-readable media, the operations further comprising:
 determining that the occluded region is associated with at least one of a drivable region or a non-drivable region (Delp discloses determining a confidence level as to the location of the emergency vehicle at Column 6, lines 39-42, “whether the view of the emergency vehicle 500 from the autonomous vehicle 200 becomes subsequently obstructed or unobstructed, the location of the emergency vehicle 500 in respect to the autonomous vehicle 200 can be determined.”). 
As per claim 17, Delp and Shabati disclose one or more non-transitory computer-readable media of claim 16, the operations further comprising:
 determining a confidence level associated with a classification associated with the sound based at least in part on the occluded region being associated with the at least one of the drivable region or the non-drivable region (Delp discloses determining a confidence level as to the location of the emergency vehicle at Column 6, lines 39-42, “whether the view of the emergency vehicle 500 from the autonomous vehicle 200 becomes subsequently obstructed or unobstructed, the location of the emergency vehicle 500 in respect to the autonomous vehicle 200 can be determined.”).  
As per claim 18, Delp and Shabati disclose one or more non-transitory computer-readable media, the operations further comprising:  determining a bound associated with a location of the source of the sound (Delp at column 7, lines 33-39, discloses a boundary of the area of the emergency vehicle from “emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings, sensor fusion with LIDAR and/or radar returns, or by using depth estimation from stereo camera or multiple monocular images captured by the perception system 116.”).  
As per claim 19, Delp and Shabati disclose one or more non-transitory computer-readable media, wherein the audio data is first audio data associated with a first time and the DoA value is a first DoA value, the operations further comprising:
receiving second audio data at a second time after the first time (Delp at Column 5, lines 12-13, discloses “using a second audio recording captured by a sensor 202”.) ;
 determining a second DoA value associated with the second audio data (Delp Column 5, lines 32-35, discloses “using a second audio recording captured by a sensor 202 disposed at a different location on the autonomous vehicle 200 than the sensor 202 used to capture the initial audio recording.”);
 determining an angular difference between the first DoA value and the second DoA value (Delp at Column 7, lines 33-36, discloses “the locations of the emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings”.) ;  and 
determining, based at least in part on the angular difference and on the map data, a direction of travel associated with the source of the sound (Delp at Column 5, lines 39-43, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect, that is, a higher frequency siren can indicate that the emergency vehicle 400 is approaching the autonomous vehicle 200.”).  
As per claim 20, Delp and Shabati disclose one or more non-transitory computer-readable media, wherein the audio data is first audio data associated with a first time and the DoA value is a first DoA value, the operations further comprising:
 receiving second audio data at a second time after the first time (Delp at Column 5, lines 12-13, discloses “using a second audio recording captured by a sensor 202”.) ;
 determining a second DoA value associated with the second audio data (Delp Column 5, lines 32-35, discloses “using a second audio recording captured by a sensor 202 disposed at a different location on the autonomous vehicle 200 than the sensor 202 used to capture the initial audio recording.”);
 determining an angular difference between the first DoA value and the second DoA value (Delp at Column 7, lines 33-36, discloses “the locations of the emergency vehicles 300, 400, 500 described in FIGS. 3, 4, and 5 were determined based on the comparison of a time of arrival of sound within at least two captured audio recordings”.);  and 
determining, based at least in part on the angular difference and on the environment data, a velocity associated with the source of the sound (Delp at Column 5, lines 39-41, discloses “both the speed and direction of travel of the emergency vehicle 400 can be estimated based on a Doppler effect”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stefanakis et al (US-10149048-B1) discloses a system and method for determining direction of arrival of a sound signal in the presence of reflective surfaces. Stefanakis uses a propagation model that takes into account reflections introduced by the acoustic environment. The  reflections are analyzed to make sound-source localization possible but also to extract additional important spatial information regarding the sound sources.  See Abstract, Figure 1 (reflection model), Figure 2 (DoA estimates), Figure 11 (system), and Column 4, lines 6-65.
Germond et al (US-8718674-B2)discloses method for using time difference of arrival for locating a source.
Lopatka et al (US-20200213728-A1) discloses system and method for locating an emergency vehicle using direction of arrival of an audio signal. See Abstract and Figure 9.
Silver et al (US-20180374347-A1) discloses system and method for detecting a siren, relative direction, heading and velocity of the source of the siren. Further Silver discloses using an array of microphones that are placed  “½ wavelength, apart from one another, in order to be able to compute direction from the relative phase of the sound waves that reach each microphone or rather the time difference of arrival”. See Para. [0039] and Figure 1.
Heinz B. Seifert (US-20180211528-A1) discloses an emergency vehicle detection system for a vehicle includes a plurality of camera assemblies having a camera and at least one microphone.  See Abstract and Figure 4.
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661